ACCEPTED
                                                                       04-14-00338-CR
                                                           FOURTH COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                                                                  8/27/2015 3:40:39 PM
                                                                        KEITH HOTTLE
                                                                                CLERK

                    Edward F. Shaughnessy
                        Attorney at Law
                         206 E. Locust                 FILED IN
                                                4th COURT OF APPEALS
                   San Antonio, Texas 78212      SAN ANTONIO, TEXAS
                  Shaughnessy727@gmail.com      08/27/15 3:40:39 PM
                                                  KEITH E. HOTTLE
                                                        Clerk

Re: Benny Cavazos Valverde
    v.
   The State of Texas
   Appellate No. 04-14-00338-CR
   Trial Court No. 2012-CR-3980

August 27, 2015

Dear Clerk,

     Please be advised that I have been appointed as a
prosecutor pro tem in the instant matter. That appointment
was made on August 21, 2015 by Judge Skinner of the 290th
District Court of Bexar County. Please enter me in the Court’s
papers as counsel for the State of Texas, the appellee in the
instant case.
     Thank you in advance for your efforts in this regard.

Sincerely yours,
           /s/
Edward F. Shaughnessy
Attorney for the appellee

CC: John Jasuta & David Schulman
   Attorneys at Law
  1801 East 51st Street, Suite 365-474
  Austin, Texas 78723
                                         ANTI-BRIBERY STATEMENT




          "Lg^^phj^A^rt^tuftt* , do solemnly swear (or affirm) that I have not directly or
          indirectly paid","ottered, promised to pay, contributed, or promised to contribute any money or
          thing of value, or promised any public office or employment for the giving or withholding of a
          vote at the election at which I was elected or as a reward to secure my appointment as Attorney
          Pro Tem in Cause Number 2012-CRS ^ %D             or confirmation, whichever the case may be.
          So help me God."




          UNDER PENALTIES OF PERJURY, I DECLARE THAT I HAVE READ THE FOREGOING
          STATEMENT AND THAT THE FACTS STATED THEREINARE TRUE.




                                                                            DATE




 30/30   3EWd                                  XVJ dSl                                                S103/TE/80
ZOOd                S102 IE
                                             OATH OF OFFICE



         «I ^.K ^»k>*j At ■£<*>»* do solemnly swear that I will faithfully execute the duties of
         iiil7 Pr^^7n rkuse Tffumbertnt?.C83>'\*O                    , and will to the best of my ability
         preserve, protect, and defend the Constitution and laws of the United States and of this State, so
         help me God"



                                                                              i/T

                                        \
                                                                         DATE




         SWORN TO and subscribed beforeme, the undersigned authority, on this the££th day of
                                        ^1




 ZQ/T0                                              dsn                                       9E"-9I   9T03/ie/80
lOOd                 SIOZ IE